Case: 19-13151    Date Filed: 09/01/2020   Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13151
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:19-cr-00134-SDM-CPT-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

GUILLERMO ARMENTA-LOPEZ,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 1, 2020)

Before JILL PRYOR, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 19-13151        Date Filed: 09/01/2020       Page: 2 of 7



       Guillermo Armenta-Lopez appeals his 210-month total sentence imposed

following his convictions for conspiring to possess with intent to distribute at least

five kilograms of cocaine while aboard a vessel, in violation of 46 U.S.C.

§§ 70503(a), 70506(a), and 70506(b); and possession with intent to distribute at

least five kilograms of cocaine while aboard a vessel, in violation of 46 U.S.C.

§§ 70503(a) and 70506(a). On appeal, Armenta-Lopez claims his low-end

guideline sentence is procedurally unreasonable because the district court’s

analysis of potential sentencing disparities was insufficient to allow meaningful

appellate review. He also argues his sentence is substantively unreasonable

because the district court did not appropriately consider certain 18 U.S.C.

§ 3553(a) factors. After review,1 we affirm.

       In reviewing a sentence for reasonableness, we first consider whether the

district court committed any significant procedural error and next consider whether

the sentence was substantively reasonable. Gall v. United States, 552 U.S. 38, 51

(2007). Here, Armenta-Lopez claims the district court procedurally erred in

analyzing his claim that a sentence at the low end of the guideline range would

result in an unwarranted sentencing disparity. See 18 U.S.C. § 3553(a)(6)




       1
         We review the reasonableness of a sentence under a deferential abuse-of-discretion
standard. Gall v. United States, 552 U.S. 38, 51 (2007). However, where the defendant fails to
object in the district court, we review procedural reasonableness for plain error. United States v.
Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014).
                                                 2
               Case: 19-13151     Date Filed: 09/01/2020     Page: 3 of 7



(directing courts to consider, among other factors, “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found

guilty of similar conduct” in fashioning an appropriate sentence). As evidence that

such a sentence would be disparately long, Armenta-Lopez pointed to a sentence

his brother Cesar received in the Southern District of Florida after pleading guilty

to a similar crime. Although Cesar was subject to the same advisory guidelines

range—210 to 262 months’ imprisonment—the government in Cesar’s case

entered a joint recommendation, urging the sentencing court to impose a reduced

168-month sentence, which it ultimately did.

      A sentence is procedurally unreasonable if a district court commits an error

“such as failing to . . . adequately explain the chosen sentence . . . .” Id. Section

3553(c) requires that, “[t]he sentencing judge . . . set forth [sufficient reasoning] to

satisfy the appellate court that he has considered the parties’ arguments and has a

reasoned basis for exercising his own legal decisionmaking authority.” Rita v.

United States, 551 U.S. 338, 356 (2007). However, a lengthy explanation is not

necessary in every case. Id.

      We note, as an initial matter, that Armenta-Lopez failed to object to the

procedural reasonableness of his sentence before the district court, and we

therefore review his procedural-reasonableness claim only for a plain error. United

States v. Vandergrift, 754 F.3d 1303, 1307 (11th Cir. 2014). After reviewing the


                                           3
               Case: 19-13151     Date Filed: 09/01/2020     Page: 4 of 7



record, we cannot say the district court procedurally erred, plainly or otherwise, in

explaining its sentencing decision. Id. (noting a showing of plain error requires

(1) an error; (2) that is plain; and (3) that has affected the defendant’s substantial

rights).

       The district court stated it had considered the parties’ arguments and the

§ 3553(a) factors. This alone would suffice as an explanation for the district

court’s sentencing decision. See United States v. Docampo, 573 F.3d 1091, 1100

(11th Cir. 2009) (“[T]he acknowledgment by the district court that it ha[s]

considered [the defendant’s] arguments and the sentencing factors of section

3553 alone is sufficient in post-Booker sentences.” (quotation marks omitted)).

But the district court went on to specifically address Armenta-Lopez’s specific

disparity argument: that his sentence ought to be in line with that of his brother.

The court explained that the proper comparator was not one particular defendant

sentenced in a different district court; instead, it was “the body of similarly situated

offenders.” In that context, the district court concluded, Armenta-Lopez’s low-end

guideline sentence was “comfortably mainstream.”

       Armenta-Lopez objects that the district court failed to explain whether the

defendants in the general body of comparators the court referenced had similar

records or engaged in similar conduct. But it was not necessary for the district

court to explain its reasoning to the degree Armenta-Lopez suggests. Indeed, it


                                           4
               Case: 19-13151     Date Filed: 09/01/2020    Page: 5 of 7



was not necessary for the district court to explicitly discuss any particular

§ 3553(a) factor or every argument Armenta-Lopez presented. See Docampo, 573
F.3d at 1100; United States v. Carpenter, 803 F.3d 1224, 1232 (11th Cir. 2015).

The district court was not required to give more explanation than it did, and we

therefore perceive no procedural error on the court’s part.

      Turning to Armenta-Lopez’s arguments concerning the substantive

reasonableness of his sentence, we consider the totality of the circumstances and

whether the sentence achieves the sentencing purposes stated in 18 U.S.C.

§ 3553(a). United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009). The

sentencing court must impose a sentence “sufficient, but not greater than

necessary” to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, protect the public

from future crimes of the defendant, and provide the defendant with needed

educational or vocational training or medical care. 18 U.S.C. § 3553(a)(2). In

determining an appropriate sentence, the court should consider the factors listed in

§ 3553(a). Id. § 3553(a)(1)–(7). We will only vacate a defendant’s sentence if we

are “left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the 18 U.S.C. § 3553(a) factors by arriving at a

sentence that lies outside the range of reasonable sentences dictated by the facts of

the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc).


                                           5
               Case: 19-13151     Date Filed: 09/01/2020    Page: 6 of 7



      Armenta-Lopez argues the district court failed to adequately consider two

§ 3553(a) factors: (1) his history and characteristics; and (2) the need to avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1), (6). Again, the

district court specifically stated it had considered the § 3553(a) factors and the

parties’ arguments. Moreover, the court specifically addressed both factors

Armenta-Lopez has identified. As to his history and characteristics, the district

court acknowledged the realities of Armenta-Lopez’s economic situation, but

ultimately gave more weight to other factors, including the need to promote respect

for the law, the need to protect the community, and the need for deterrence. And,

as outlined above, the district court specifically considered the need to avoid

sentencing disparities, though it declined to give disproportionate weight to

Armenta-Lopez’s brother as a comparator.

      In short, the record does not suggest the district court failed to consider

relevant factors, gave an improper or irrelevant factor significant weight, or

committed a clear error of judgment. See Irey, 612 F.3d at 1189. To the contrary,

the district court specifically addressed several factors, including those Armenta-

Lopez identifies on appeal. The district court’s decision to give greater weight to

certain factors—factors that cut against a downward departure—was not an abuse

of discretion. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007)

(noting “the weight to be accorded any given § 3553(a) factor is a matter


                                           6
              Case: 19-13151     Date Filed: 09/01/2020   Page: 7 of 7



committed to the sound discretion of the district court” (quotation marks omitted)).

Moreover, while we do not apply a presumption of reasonableness to sentences

within the Guidelines range, we do ordinarily expect such a sentence to be

reasonable. United States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014).

      Accordingly, and for the reasons discussed above, we affirm Armenta-

Lopez’s low-end guideline sentence.

      AFFIRMED.




                                         7